Citation Nr: 1045892	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-21 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral 
chondromalacia of the patella (hereinafter bilateral knee 
disability).  


REPRESENTATION

Appellant represented by:	Angie Thompson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to March 1983.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought on 
appeal.  

In July 2010, the Veteran presented testimony at a personal 
hearing conducted at the Huntington RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The issue of entitlement to service connection for a back 
disability, to include as secondary to service-connected 
bilateral knee disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus has been shown to be causally or etiologically related 
to the Veteran's military service.




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for 
tinnitus on appeal is being granted, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).


LAW AND ANALYSIS

1.  Entitlement to service connection for tinnitus.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  

The Veteran's service treatment records contain an October 1979 
record wherein he complained of left ear hearing loss for two 
days after being in the [firing] range.  The Board will concede 
in-service acoustic trauma.

During his hearing, the Veteran testified that he first noticed 
tinnitus in the 1980s after he was out of service.  He also 
indicated that after service he worked in the post office and 
that the machines there was noisy.  

A July 1998 VA audiological examination noted that the Veteran 
complained of tinnitus beginning in 1974.  He reported exposure 
to diesel engine noise.  The Veteran reported tinnitus mostly in 
the left ear that was constant but changed in intensity.  

As reflected above, the Board has conceded acoustic trauma.  
There is an in-service record indicating that the Veteran had 
hearing loss in his left ear for two days and approximately 20 
years later, he reported tinnitus that was mostly in the left 
ear.  The Board has no reason to doubt the Veteran's account that 
he has experienced tinnitus since service, which he is competent 
to report.  Moreover, his credibility is bolstered by his report 
of tinnitus in 1998 which he reported even though he did not file 
a claim for such at the time.  

The Board is aware that there is no medical opinion of record 
linking the in-service acoustic trauma to the current tinnitus.  
However, the Veteran was granted entitlement to service 
connection for bilateral hearing loss in a May 2008 rating 
decision.  The Board will not delay this case further by 
remanding for an opinion of an audiologist as to whether current 
complaints of tinnitus might be associated with the bilateral 
sensorineural hearing loss on a secondary basis.  38 C.F.R. § 
3.310.  Concerning this, the Board notes that "an associated 
hearing loss is usually present" with tinnitus.  The Merck 
Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Conversely, tinnitus may occur as a symptom of nearly 
all ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  Finally, the Board notes that "high 
frequency tinnitus usually accompanies [noise- induced] hearing 
loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  As 
reflected above, during the 1998 VA examination, hearing loss and 
tinnitus occurred together.  

Although having to rely on its own reading of medical treatise 
evidence regarding a relationship between tinnitus and hearing 
loss is not evidence that the Board would find as useful as the 
report of a qualified examiner who discussed such a relationship 
in this particular case, the Board finds that the evidence 
provides a sufficient basis in this case on which to resolve 
reasonable doubt in favor of the Veteran rather than remanding 
the claim for a more complete opinion.  38 C.F.R. 
§ 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (noting that, because it is not permissible for VA to 
undertake additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as obtaining 
additional evidence for that purpose).  Accordingly, resolving 
reasonable doubt in favor of the Veteran, the Board will grant 
service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

2.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected bilateral knee 
disability.  

The Veteran contends that his service-connected knees have caused 
an altered gait which has caused or aggravated a back disability.  

The Veteran's service treatment records contain a December 1979 
record indicating that the Veteran hurt his lower back and had a 
broken tail bone at age ten.  The assessment was reinjured 
coccyx.  A May 1987 record noted back pain and tender T4-L3.  The 
assessment was m/s pain.  

A May 1994 VA MRI noted a little bulge at L4-L5.  An October 1998 
treatment entry showed that the Veteran complained of right low 
back pain.  The impression was muscle spasm.  In July 2005, the 
Veteran reported that he had low back pain for 20 years.  

An April 2005 private treatment record from Dr. J.G.S. stated 
that the Veteran's altered gait has thrown off his lumbar spine.

The Board observes that as the evidence currently stands, there 
is in-service evidence of back problems, a competent and credible 
report by the Veteran that he has had back pain since service, 
and evidence of a current back disability.  Further, there is 
evidence suggesting an association between his service-connected 
bilateral knee disability and a current back disability.  
Accordingly, a remand is necessary for a VA examination.  
38 C.F.R. § 3.159(c)(4).  

Additionally, the Board observes that the Veteran has not been 
provided with a duty to notify letter with regard to his claim on 
a secondary basis.  In addition, the Veteran has not been 
provided with the laws and regulations pertinent to his claim for 
service connection for a back disability, to include as secondary 
to service-connected bilateral knee disability.  In September 
2006, while this appeal was pending, this regulation was amended; 
therefore, on remand, the RO should provide the Veteran with both 
the old version of the regulation prior to the amendment and the 
new version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. 
§ 3.310(b) (2010).

It is also unclear whether the Veteran's complete VA records have 
been associated with the claims file.  On his September 2005 
claim, the Veteran stated that he has received treatment for his 
claimed disabilities, to include his back, at the Bay Pines VAMC 
since 1983.  The Board observes that VA treatment records 
spanning from 1987 to 2009 have been associated with the claims 
file.  However, there is a gap in the records from 1987 to 1998.  
Moreover, it appears that the Veteran began receiving treatment 
at the Beckley VAMC in approximately 2006.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Because it is unclear whether the Veteran's 
complete VA treatment records have been associated with the 
claims file, VA records dated from 1983 to the present at both 
facilities should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice 
letter in connection with his claim for 
service connection for a back disability, to 
include as secondary to service-connected 
bilateral knee disability.  The letter should 
inform him of (1) the information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek to 
provide; (3) inform him about the information 
and evidence he is expected to provide..  The 
letter should also include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran should be 
informed that before secondary service 
connection for any disability may be granted 
as a matter of law, service connection must 
be granted for the primary conditions he is 
claiming the disabilities are secondary to.  
The Veteran should also be informed of the 
requirements for establishing secondary 
service connection under both the old and the 
new version of the regulation for secondary 
service connection.  38 C.F.R. § 3.310(a) 
(2006) and 38 C.F.R. § 3.310(b) (2010).

2.  Request VA treatment records dated from 
1983 to the present to include any from the 
Bay Pines VAMC and Beckley VAMC.  An archives 
request should be made if necessary.  

3.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a back disability, to include as 
secondary to service-connected bilateral knee 
disability.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current back disability is causally or 
etiologically related to his in-service 
findings (December 1979 record indicating that 
the Veteran hurt his lower back and had a 
broken tail bone at age ten with assessment of 
reinjured coccyx and May 1987 record noting 
back pain and tender T4-L3 with assessment of 
m/s pain) in military service (July 1974 to 
March 1983) as opposed to its being more 
likely due to some other factor or factors.  

The examiner should also opine as to the 
relationship, if any, between the Veteran's 
service-connected bilateral knee disability 
and any back disability.  To the extent 
possible, (likely, unlikely, at least as 
likely as not) the examiner should opine 
whether a back disability was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected bilateral 
knee disability.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the claim for entitlement to 
service connection for a back disability, to 
include as secondary to service-connected 
bilateral knee disability, should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


